 WELLMANINDUSTRIES639Wellman Industries,Inc.andTextileWorkers Unionof America,AFL-CIO, CLC. Cases I I-CA-5091,11-CA-5101, and 11-CA-5233June 17, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn October 15, 1973, Administrative Law JudgeLowell Goerlich issued the attached Decision in theabove-entitled matter in which he recommended thatthe Respondent's defense based on the testimony ofBaxley be denied. Additionally, he found that theRespondent had made the unilateral changes allegedinCases 11-CA-5101 and 11-CA-5233, and con-cluded by stating, "it is recommended that, if anorder to bargain is entered in Case 11-CA-5091, anorder also be entered in these cases, with anappropriate notice, ordering the employer to ceaseand desist from making unilateral changes in wages,hours, and working conditions of its unit employeeswithout prior notification to and consultation withtheUnion." Thereafter, the General Counsel filedexceptions 1 and a supporting brief and simultane-ously filed a motion stating that: "In the event thatthe Board finds that the Administrative Law Judgedid not have to make appropriate findings of fact,conclusions of law and write a remedial ordertogether with an appropriate notice to employees,"the Board grant a bargaining order together withappropriate relief in these cases. The Petitioner,hereinChargingParty,filedexceptions and asupporting brief and the Respondent filed exceptionsand a supporting brief. Subsequently, the ChargingParty filed a reply brief to the Respondent'sexceptions and the Respondent filed a "Resistance toMotion" that had been filed by the General Counsel.On April 19 and 20, 1972, a secret ballot electionwas conducted at Respondent's plant under thesupervision of the Regional Director for Region 11 ofthe Board. The Union received a majority of thevalid votes cast in that election. On April 25, 1972,Respondent timely filed its Objections and Supple-mental Objections to conduct affecting the results ofthe election of April 19 and 20, 1972. On June 14,1972, the Regional Director issued a Second Supple-mental Decision and Certification of RepresentativeIThe General Counsel excepted as follows:1.To the Administrative Law Judge's failure to make conclusions oflaw, findings of fact,and to recommend an order inCase 11-CA-5091.2.To the Administrative Law Judge's failure to make conclusions oflaw, findings of fact, and to recommend an order in Case 1l-CA-5101.3.To the Administrative Law Judge's failure to make conclusions oflaw, findings of fact, and to recommend an order in Case 11-CA-5233.4.To the Administrative Law Judge'sfailuretorecommend abargaining order in Case11-CA-5091.in which he overruled Respondent's Objections andSupplemental Objections and formally certified theUnion as the exclusive representative of Respon-dent's employees. On July 10, 1972, the Respondentfiledwith the Board a Request for Review of theRegional Director's Second Supplemental Decisionand Certification of Representative. On August 1,1972, the Board issued an Order Denying Respon-dent's Request for Review. On September 26, 1972,the Union requested that Respondent meet with itfor the purpose of conducting bargaining negotia-tions.On October 4, 1972, the Respondent informedthe Union that it would refuse to bargain.On October 5 and 13, 1972, the Charging Partyfiled a charge and an amendedchargeinCase11-CA-5091 alleging that Respondent had refused tobargain with it in violation of Section 8(a)(1) and (5)of the Act. After a complaint and notice of hearingissued in that case on October 20, 1972, andRespondent filed its answer thereto on November 3,1972, counsel for General Counsel on November 9,1972, filed a Motion to Strike Affirmative Defense,Portions of Answer, and for Summary Judgment. OnMarch 8, 1973, Respondent filed its Motion to DenyGeneral Counsel's Motion for Summary Judgmentdue to newly discovered evidence. The newlydiscovered evidence involved three affidavits fromone Kenneth Baxley concerning his activities imme-diately prior to the April 1972 election.On May 30, 1973, the Board issued an OrderdenyingGeneral Counsel'sMotion for SummaryJudgment and Remanding Proceeding to RegionalDirector for Hearing. It further ordered that "ahearing before a duly designated Administrative LawJudge to be designated by the Chief, Division ofJudges, for the purpose of taking evidence limited tothe allegation of newly discovered evidence relatingto the information contained in the Baxley affida-vits." The Board further ordered that upon conclusionof the hearing which it had directed the Administra-tiveLaw Judge "shall prepare and serve upon thepartiesaDecision containing findings of fact,conclusions of Law, and recommendations basedupon the evidence received pursuant to the provi-sions of this Order, and that following service of suchDecision upon the parties, the provisions of Section102.46 of the Board's Rules and Regulations shall beapplicable."5.To the Administrative Law Judge's failure to recommend thatRespondent cease and desist from making unilateral changes in terms andconditions of employment of its employees in the bargaining unit withoutprior consultation and bargaining with the Union in CasesII-CA-5101 and11-CA-5233.6.To the Administrative Law Judge's failure to direct that Respondentpost aproper Noticeto Employees in CasesI l-CA-5091, I I-CA-5101, and11-CA-5233.211NLRB No. 96 640DECISIONSOF NATIONALLABOR RELATIONS BOARDSubsequent to the Board's May 30, 1973, Order,the Acting Regional Director for Region 11 issuedhisOrder Consolidating Cases on June 7, 1973, inwhich he consolidated Cases 11-CA-5101 and11-CA-5233 with Case 11-CA-5091 for hearing.Cases 11-CA-5101 and 11-CA-5233 involvedallega-tions ofunilateralchanges in violation of Section8(a)(5)made by Respondent subsequent to theUnion's certification.On August 13 and 14, 1973, a hearing wasconducted before Administrative Law Judge LowellGoerlich on all threecases.AdministrativeLawJudge Goerlich heardextensivetestimony presentedby both Respondent and counsel for the GeneralCounsel concerning the Baxley affidavits and theevidence contained therein and the alleged unilateralchangesmade by Respondent. He did not credit thetestimony adduced by Respondent and as notedabove, stated, "Accordingly,based upon the evidence-receivedandan examination of the record as awhole,itisrecommended that the Respondent'sdefenseplanted on the testimony of Baxley bedenied."Additionally, he found that Respondenthad made the allegedunilateralchanges but as notedabove he did not recommend an order in any of thecases involved in the consolidated complaint.On January 31, 1974, the Board found that theBoard's Remand Order of May 30, 1973, constituteda total remand of Case 11-CA-5091 and instructedtheAdministrative Law Judgeto issue adecision"containingfindings of fact, conclusions of law andrecommendations."Accordingly, the cases wereremanded to the Administrative Law Judge forfurther proceedingsconsistentwith the Board Order,including the preparation and issuance of a Supple-mentalDecision setting forth findings of fact,conclusions of law, and recommendations in con-formitywith the Board's Rules and Regulations.On February 28, 1974, Administrative Law JudgeGoerlich issued the attached Supplemental Decisionin this proceeding. Thereafter, Respondent filed aMotion to Reopen Hearing with attached affidavits,exceptions to the Decisions of the AdministrativeLaw Judge, and a supporting brief. The ChargingParty filed a letter and attached its exceptions whichwere filed November 16, 1973, as its exceptions andbrief in support of the Supplemental Decision of theAdministrative Law Judge. The Respondent filed anansweringbrief to the exceptions and brief of theCharging Party. The General Counsel filed anOpposition toRespondent'sMotion to ReopenHearing and a Motion to Strike Affidavits attachedtoRespondent'sMotion to Reopen Hearing. TheRespondent filed a Motion to Strike Portion ofGeneral Counsel's Opposition to Motion.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision and Supplemental Decision inlight of the exceptions, briefs, and motions,2 and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adoptthe recommended Order in his Supplemental Deci-sion and, those findings and conclusions set forth inhis Supplemental Decision, and further to adopt hisconclusions in his initial Decision to the extent thatthey are not inconsistent with the Board's Order ofJanuary 31, 1974.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Supplemen-talOrder of the Administrative Law Judge andhereby orders that Respondent, Wellman Industries,Inc.,Johnsonville,SouthCarolina, its officers,agents, successors, and assigns, shall take the actionset forth in the said Supplemental Order.2The Respondent's Motion to Reopen Hearing requests the Board toissue an order remanding this matter to the AdministrativeLaw Judgerequiring that the hearings previously held herein be reopened for thepurpose of taking testimony with respect to the credibility of witness Baxley.More specifically the motion states,inter alia,"The Respondent believesthat it has important evidence with respect to the credibility of the saidBaxley as more particularly set forth in the affidavitsannexedhereto andincorporated herein... [tlhat the evidence with respect to said Baxley wasnot properlyin issue beforethistime,and, thereforeconstitutes newevidence."General Counsel's Opposition to Motion to Reopen Hearing andMotion to Strike states, at par. 3:On March 15, 1974, afterdenial of itsMotion by the AdministrativeLaw Judge,Respondent filed its Motion to Reopen Hearing with theNational Labor Relations Board.ThisMotion was based on groundsidentical to those given in the Motion set forth in (2), above.The Respondent filed a subsequent motion submitting that since theAdministrative Law Judge ruled on the motion almost 2 weeks after theBoard had ordered the proceeding transferred to itself, the AdministrativeLaw Judge was without power or authority to rule on Respondent'sMotiontoReopen Hearing,and requested the Board to take no notice of theAdministrative Law Judge's ruling to deny Respondent's motion.We have considered the Respondent'sMotion to Reopen Hearing andGeneralCounsel'sopposition theretode novo.We find no merit inRespondent's Motion to Reopen Hearing and we hereby deny it. We note,inter alia,that the proper occasion for the presentation of evidence bearingon the credibility of Baxley,who was Respondent's chief witness,was at thehearing conducted on August 13 and 14,1973, before the AdministrativeLaw Judge.We note further that there is nothing in Respondent's motionwhich would indicate why the alleged evidence bearing on Baxley'scredibilitywas not available to Respondent at the time of the hearing in thismatter.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: OnApril 10,1973, the Regional Director issued his OrderConsolidating Cases, Consolidated Complaint and NoticeofHearing in Cases11-CA-5101 and 11-CA-5233. On WELLMAN INDUSTRIES641May 30, 1973, the National Labor Relations Board, hereinreferredto as theBoard, in Case 11-CA-5091, issued itsOrder Denying General Counsel's Motion for SummaryJudgment and Remanding Proceeding to Regional Direc-tor forHearing.On June 7, 1973, the Regional Directorissued anorder consolidating Case I1-CA-5091 withCases I1-CA-5101 and I1-CA-5233 for hearing. In thecomplaint in Case 11-CA-5091, it was charged thatWellmanIndustries, Inc., the Respondent herein, by letterdated October 4, 1972, refused to bargain with TextileWorkers Union of America, AFL-CIO, CLC, herein calledtheUnion, which had been certified as the exclusivebargainingrepresentative on June 14, 1972, because "Weseriously question the validity of your Certification by theNLRB as the exclusive bargaining representative of ourproduction and maintenance employees." In the consoli-dated complaint in Cases I1-CA-5101 and 11-CA-5233, itwas allegedthat the Respondent violated Section 8(a)(5) oftheNational Labor Relations Act, as amended, hereinreferred to as the Act, by unilaterally and without priornotification to or consultation with the Union grantingwage increasesto unit employees on October 2, 1972,layingoffunitemployees on August 27, 1972, andpromulgating new absence and tardiness rules and regula-tions on January 29, 1973.The Respondent filed timely answers denying that it hadengaged inor was engaging in the unfair labor practicesalleged.On November 10, 1972, the General Counsel in CaseI I-CA-5091 had filed his Motion to Strike AffirmativeDefenses,Portion of Answer, and for Summary Judgment.with the Board. Thereafter, the Respondent filed a MotiontoDeny General Counsel's Motion for Summary Judg-ment due to newly discovered evidence, attaching theretoan affidavit of Kenneth Baxley. The Board denied theGeneral Counsel'sMotion for Summary Judgment andheld that "factual matters relating to the activities andpriorstatementsof Baxley are now in dispute which canbest be resolved by a hearing."Itwas ordered that "a hearing be held before a dulydesignated Administrative Law Judge . . . for the purposeof taking evidence limited to the allegation of newlydiscovered evidence relating to the information containedin the Baxley affidavits." 1 A Baxley affidavit indicates thatduring the election campaign in April 1972 Baxleymisrepresentedthe shooting of his dog and that during thesame campaignhe affixed a threatening note to his owndoor while, in fact, he hadmisrepresentedthat the notehad been placed there by another.The Respondent, by answer, admitted that at all timesmaterial herein it was an employerengaged in commercewithin themeaning ofSection 2(6) and (7) of the Act andthat the Union was a labor organization within themeaning ofSection 2(5) of the Act.Pursuant to the Board's Order in Case 11-CA-5091,Case 11-CA-5091 and consolidated Cases 11-CA-5101and 11-CA-5233 came on for trial on August 13 and 14,1973,atFlorence,SouthCarolina.Each party wasafforded a full opportunity to be heard, to call,examineand cross-examine witnesses, to argue orally on the record,to submit proposed findings of fact and conclusions, andto file briefs. All briefs have been carefully considered.FINDINGS OF FACT,2 CONCLUSIONS, AND REASONSTHEREFOR1.CASE 1L-CA-5091A.Pertinent FactsGeorge Kenneth Baxley, age 24, was employed by theRespondee'1t part time while he was in high school. Hecommenced full-time work in 1967. Thereafter, he workedduring several separate tenures, quitting in March 1973because he objected to Sunday assignments. Prior to theelection campaign which culminated in an election onApril 19 and 20, 1972, Baxley did not favor the Union andspoke against it. About 45 days before the election, UnionRepresentative Estes Vernon Riffe converted Baxley to theunion cause during a 2-hour discussion. Prior to this time,Baxley had been "strongly against the union." After hisconversion to the union cause, Baxley solicited for theUnion, contacting between 50 and 100 employees. Hebecame a member of the in-plant union organizingcommittee .3About a week before the election, Baxley disseminatedinformation that his dog had been shot4 and that a notewas affixed to his door reading "Stay the hell away fromtheUnion hall." He delivered the note to the Union.5Baxley discussed the contents of the note and the dogincident with fellow employees. He testified that he "triedto make it look like that the company could gain by doingthis. "6 The employees to whom Baxley related the dog andnote incidents were located in his immediate work area.?David Brown was one of them.IThe Board's Order Denying General Counsel's Motion for SummaryJudgment and Remanding Proceeding to RegionalDirector for Hearingfurtherprovided: ". . . upon conclusionof the hearing, the AdministrativeLaw Judge shall prepare and serve upon the parties a Decisioncontainingfindings of fact, conclusionsof law,and recommendationsbased upon theevidence receivedpursuantto the provisions of this order .... .%The facts found hereinare based on the record as a whole and theobservationsof the witnesses.The credibilityresolutionsherein have beenderivedfroma review ofthe entire testimonialrecordand exhibits,with dueregard for the logic ofprobability,the demeanor of the witnesses,and theteachingsofN.L.R.B. v. Walton Manufacturing Company & Loganville PantsCo.,369U.S.404,408 (1962).As to thosewitnessestestifying incontradictionto the findings herein,their testimony has been discredited,either as having been in conflictwith the testimony of crediblewitnesses orbecause itis in andof itself incredulous and unworthy of belief.3On April 5, by telegram, and on April 6, by letter, the Respondent wasadvised thatBaxley was a memberof the Unionand serving as a member ofthe Union In-Plant VoluntaryOrganizingCommittee.4One witnessdescribedthe dog:"It looked likea mixed breed,mostlycollie...light tan, with a black nose."5The note which wasreceived in evidence containedprinted words asfollows:STAY THE HELLAWAY FROM UNION HALLCURIOUS6Baxley also testified, "I told them that I found the note on my door andI just left lit) up to their imaginations from there."7Baxley testified that he had also lied to his wife about the incidents. 642DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn the day before the election, April 18, 1973, at about12:30 a.m.,8 as Respondent's then department superintend-ent of fiber finishing,Wayne FarrellLindley,was walkingthrough the production area,Baxley stopped him andasked if he could talk to him for a moment.Baxley saidthat"he had some questions that he would like to ask[Lindley]concerning the union and the election."Severalemployeeswere presentwhileLindley responded toBaxley's questions.Later during the shift,Shift SupervisorRonald Brock informedLindley thatBaxley desired tospeak with him again.Brock and Baxleymet with Lindleyatwhich time Baxley informedLindleythat "he hadchanged his mind about supporting the union;that hewould like to tell the people that he had talked with that hehad changed his mind and he didn't know how to get intouch."Baxley asked for permission to use the bulletinboard for such purpose. Lindley responded that he "feltsure that he could not do that."The possibility of using theradio station was then discussed.A listof employees(about 100)who had signed union cards was turned over toLindley by Baxley. Near the end of the conversation,Baxley mentioned that"somebody had put a note on hisdoor and that his dog had been killed."Baxley said that"this was one of the reasons he wanted out of the wholething-the support of the union." He left Lindley with the"impression" that "he thought the company had done it orthat' somebody connected with the company had done it "loLindley informed his boss, Holden,of Baxley's conversa-tion.Holden told Lindley to call Douglas Harold Mat-thews,tt the personnel director.Lindleydiscussed thematter withMatthews.According to Baxley, he left work at 8 o'clock on themorningofApril 18, 1973. Upon arriving home, hereceived a phone call from Matthews'secretary biddinghim to return to the plant.Baxley went to Matthews'officewhere Matthews asked him,"Can I help you?" Baxleyexplained that he had changed his mind and askedMatthews for "suggestions in a way that it could beaThe findings of fact in this paragraph are drawn from the testimony ofWayne Farrell Lindley,now manufacturing manager of the knittingdivision,which is credited.aUnion Representative Riffe testified that Baxley indicated to him onApril 19that he had changed his mind about the Union"because of thethreats that he got from the foreman and the supervisors and the companyabout his union activities."In this respect, "the note and the dog incident"were mentioned.Shortlyafter the election,Baxley gave the Union ahandwritten statement stating that the reason for informingLindley of hischange of heart was because of the shooting of his dog and the threateningnote on his door.10Baxley's version of the foregoing facts differed substantially from thetestimony relatedby Lindley.Baxley first testified that he informedLindleyone morning that he was abandoning his support of theUnion,but he didnot recall what he said on the subject of changing his mind.Continuing histestimony,he described the incident in more detail.Baxley said that Lindley..was going around to different places that morning and talking to differentpeople"and approached a group of six or seven employees includingBaxley."Pros and cons"about the Union were discussed. Baxley askedLindley questions in respect to wages and fringe benefits.These questionswere prounion orientated and were somewhat critical of theCompany.After the discussion ended,Baxley followedLindley "offon the side" andtold him he was "dropping[his I support of the union"Baxley could notrememberLindley'sresponse."Very soon" thereafter,Brock informedBaxley that Lindley wanted to see him in his office.Both Brock and BaxleyappearedinLindley'soffice where Baxley informed Lindley that he hadchanged his mind and was sorry for what he had done.He turned over toLindley a list of union card signers"to show that[he] had changed [his]straightened out that close to the election."Matthewssuggested the radio station,12Hemmingway,WKYB.Baxley then went to the radio station with the idea ofmaking a public service announcement of his defection. Hewas advised that such an announcement was illegal andthat his announcement would require payment.Baxleydiscussed thismatterwithLindley.Lindley said, "Iwouldn'tbe surprised if someone were to come up-tocomeout to your house with the money." Thereafter,employee David Brown collected$114.75 which was givento Baxley.On April 19,1973, in the morning,Union RepresentativePhillip Pope appeared at Baxley's home.Apparently Popehad heard of Baxley's apostasy,but he was unable toreconvert him. Some time later,during the same morning,employee Brown and Baxley arrived at the radio stationwhere they met Union Representatives Pope and Riffe. Ina private talk with Riffe,Baxley was again converted to theUnion's cause.13Baxley left the radio station in the company of the unionrepresentatives who, together with Baxley, composed andsent a telegram to the Respondent and distributed a leafletwiththe same verbiage at the plant gatesprior to thecommencement of the election.34A copy ofthe leafletfollows:Mr. Jack Wellman,PresidentWellman Industries, Inc.Johnsonville,South Carolina 29555Thistelegram willofficiallyadviseyou and all of myfellow workers regardlessof therumorsthey may haveheard thatas oftoday, April 19, 1972 at Noon that mypositionremains the samein support of the Union, ascontained in the previous telegram whichI recentlysent you.I am now continuing to supportthe Textile WorkersUnion of America, AFL-CIO 100%and I intend tourge eachand every friendofmine at Wellmanmind."Baxley's testimony on cross-examination in respect to the above eventswas punctuated with many failures to recall. At one point, he said that hewas "starting to remember." Nevertheless, the content of his answers, hisevasive responses, and his demeanorgavethe impression that he was notrevealing the whole truth; in fact, it is concluded that he lied specifically inregard to his claims that Lindley talked to the employees as described; thathe took Lindley aside and told him he changed his mind about the Union;and that Lindley called him into his office. Although Lindley heard Baxley'stestimony, he denied these assertions of Baxley. Lindley is credited;demeanor has been considered. Moreover, it is highly unlikely that a,company supervisor would lie to the disadvantage of the Company when tohave corroborated Baxley would have enhanced Baxley's credibility.11 In the record, Matthews is referred to as "Matthess."17Baxley testified that this was the first time that the radio station hadbeen mentioned, and that it had not been mentioned in Lindley's office.Lindley's testimony was otherwise.13Baxley explained, "He asked me how long did I think I would lastwithin the plant on the job if I were to air that message. How secure my job(would be and he put it like that I couldn't help butagreewith him ...."Baxley testified that the Union did not promise him a job "at that time."Elaborating,Baxley said that Pope sometime previously had "[j lustmentioned the salary that union people make and how I might stand a goodchance of getting a position with them. How much-that I might stand agood chance of being president and unionizing the plant."i4The same verbiage was submitted to the employees through anautomatic telephonic device whereby an employee could dial a unionnumber and receive the message. WELLMAN INDUSTRIES643Industries to vote yes for the Union today andtomorrow.This will also officially advise you that I wish to beexcused from my job on April 20th through April 21thin order that I may serve as an official observer for theUnion.During the past few weeks numerous threats andpressure have been brought against me because of mesupporting the Union.Several acts of volience [sic] have taken place at myhome in Johnsonville, where my collie dog was shotwithin the past ten days. In addition, several threatshave been made against me and my wife in writing andleft attached to the door of my home, during the periodwhen my wife and I both were absent visiting herseriously illBrotherwho has been hospitalized inFlorence, South Carolina.Mr.Wellman, I call upon you in the name ofhuman decency and justice to see to it that my rightsare protected to support the Union as provided byFederal Law.I am sending a copy of this telegram to The NationalLabor Relations Board for my legal protection and toprove Company knowledge of my support for theUnion.I am having reproduced a memograph [sic ] copy ofthe above information for all of my fellow workers toseeand I am incouraging[sic]everyworker atWellman toVote Yes.Sincerely yours,Kenneth BaxleyCopy To: All Employees of Wellman IndustriesRiffe suggested the telegram as "legal protection" againstpossible company reprisals upon learning of Baxley'sreconversion.15According to Baxley, on September 29, 1972, heexperienced a religious conversion. At the same time, herecanted his reconversion to the union cause of April 19,1972. Said he, "When I was converted into a Christian-when I got changed, the Bible teaches against .. .unions as best as I could interpret it, to me. I felt it waswrong that I should go letting what I had done in the paststand when I could so very easy straighten it out and save alot of hard feelings and maybe keep someone from gettinghurtbecauseof what I did." 16Approximately 5 months later, around the first part ofMarch 1973, Baxley decided. to quit his job because ofSunday assignments. On the day of his quitting, he told15 In this respect,Riffe testifiedcredibly:As I said,Mr. Pope,Mr. Baxley and myself,prepared the telegram.To the best of my recollection, Mr. Pope did the actual writing of thetelegram.During the course of drafting the telegram and discussing thelanguage that was to go into the telegram,Mr. Baxley said he wasconcerned with what people was going to say or think about himchanging his position and the reasons for it and how it would make himlook in other people's eyes. In other words, in his fellow workers eyes inthe plant.He said he felt that if he made some reference to what happenedabout this note being on the door and about the dog people wouldhave, I guess a counter-attitude or would look on him at least withmore understanding attitude about what he had almost renounced theunion because of the pressure and strain he was under because of thoseincidents.Matthews about "the situation." The following weekBaxley returned for his check, at which time Matthewsasked him if he "wanted to talk about it then because [he]was no longer an employee of the company." Baxleyvoluntarily agreed to "make a document."Prior to his resignation, Baxley had discussed the subjectof the Union with his minister, but had not discussed thealleged falsity of the dog-shooting incident and the notestory with him. Matthews was the first person connectedwith the Respondent to whom Baxley revealed the allegedfalsity.17The alleged falsity concerned the subject matter of thetelegram, the leaflet, and the telephonic communication.Baxley claimed that no threats had been made against himfor supporting the Union, that the dog, although dead, hadnot been shot, and the note appended to the door had beencomposed and hung there by himself.B.Conclusions and ReasonsThereforIn the Respondent's Motion to Deny General Counsel'sMotion for Summary Judgment, the Respondent requestedthat "the Board should overturn the second election heldon April 19 and 20, 1972, and revoke the Certification ofRepresentative in CaseNo. 11-RC-3365, or in thealternative order a hearing on Respondent's objections tothe second election, or in the alternative deny the GeneralCounsel'sMotion for Summary Judgment and order ahearing in Case No. I1-CA-5091 in which Respondentwould be permitted to present evidence that the TextileWorkers Union of America, AFL-CIO, CLC, was notproperly certified as the bargaining representative forRespondent's employees."When the Board denied the General Counsel's Motionfor Summary Judgment, it ordered that an AdministrativeLaw Judge take evidence "limited to the allegation ofnewly discovered evidence relating to information con-tained in the Baxley affidavits" which the Board concludedis"now in dispute which can be best resolved by ahearing." It is this dispute which the Administrative LawJudge is directed to resolve which means that a findingmust be made after a fullhearing asto the validity of theallegations in the Baxley affidavits. Pertinent evidenceoffered in such hearing is set out above. The question firstto be resolved is whether the evidence adduced, measuredby credibility considerations, is as presently claimed by theRespondent, that is, in the light of the record as a wholedoes Baxley's testimony establish that the telegram, leaflet,During the same conversation we talking in terms of alsoreproducing the telegram in his statementin support of the union, andhe [sicl terms of a leaflet to give out.The whole discussion took placeabout the same time.leBaxley further testified:Ifelt condemned about it. Last September we had a revival at ourchurch.Iwas saved.Iwas converted to a Christian.They condemnedme and I had to come out with it.The purpose of the wholething tobegin with, to sum it all up, was my own personal greed,what I couldgain in thisworld,who I could run over and get to(the I topany way Icould,no matter what it took.That iswhat it was all about-to getwhat another man has got.17Baxley testified that he had mentioned the allegedfalsity to John S.Evans, a Wellman employee and a member of his church. 644DECISIONSOF NATIONALLABOR RELATIONS BOARDand telephonic message of April 19, 1972, contain themisrepresentationsalleged in his affidavits.18 In thisrespect, it is concluded that Baxley was an unreliablewitness and that his testimony above-reviewed does notsupport a finding that the telegram, leaflet, and telephonicmessage contained the misrepresentations claimed by theRespondent. The following factors have been taken intoconsideration in reaching this conclusion.First:It has been found that Baxley lied about certain,critical events which occurred at the time he disclosed hisunion defection to Lindley on April 18, 1972. Having liedunder oath about events which normally would be fixed inone'smind, his remaining uncorroborated testimony ishighly suspect.Second.If the information contained in thetelegram werefalse, there appears no logical reason forBaxley's relying on the threats therein suggested as a basisfor justifying his defection to Lindley. To defect as he did,at the time that he did, supports the inference that he wasmotivated by genuine fear.Third:While Baxley claimed aconversion in September 1972, and a realization that hewas condemned by his prior alleged misconduct, he tookno steps to reveal the lying nature of his misconduct or torectify its impact untilMarch 1973. Moreover, while hediscussed the Biblical reprobation as it related to unionswith his minister, he refrained from revealing the allegedlieswhich he now claims brought harm to his fellowemployees. If his conversion were genuine and the dog-shooting and note incidents were untrue, it would seem tofollow that these alleged falsities would have been the firstorder of business. His alleged concealment of this sin("Thou shalt not bear false witness against thy neighbor."Exodus 20: 16.)19 after an allegedgenuineconversionindicatesthat there was no concealment at all but that hispresent peccavi is fabricated.20 Rather it would appear thathis antipathy toward the Union now has outweighed thepurgatorial effect of his conversion and that he has nowchosen to lie in order to gratify that antipathy.Fourth:Baxley now declares that he lied to his wife. These liesmust have caused his wife apprehension and distress. Thus,itseems implausible (had not the dog-shooting and noteincidents been true) that Baxley, even though lacking aconversion, would have been so inhumane and callous asto have subjected his wife needlessly to such grief throughhis lies.Fifth:Baxley's history as a whiffler does notcontribute to his credibility.Finally:Baxley's demeanor,his failure to recall important matters, hiE supererogatoryremarks, and evasiveness are convincing proof that histestimony,as it relatesto his recantation, was untruthful.21Accordingly, based upon the evidence received and anexamination of the record as a whole, it is recommendedthat the Respondent's defense planted on the testimony ofBaxley be denied.II.CASES i1-CA-5101 AND 11-CA-5233InCases11-CA-5101 and 11-CA-5233,theGeneralCounsel offered evidence that the Respondent unilaterallyand without prior notification to, or consultation with, theUnion granted a wage increase to unit employees onOctober2, 1972,laid off unit employees on August 27,1972, and promulgated new absence and tardiness rulesand regulations on January 29, 1973. Personnel Directorwhole.Matthews admitted that attendance rules were changed toreflect the points attached to the number of absences,instances of tardiness, excused absences, and unexcusedabsences.Matthews also admitted the changes in workschedules and the laying off of employees on August 25,1972. These changes were unilateral without notification toor consultation with the Union.Accordingly, it is recommended that, if an order tobargain is entered in Case 11-CA-5091, an order also beentered in these cases, with an appropriate notice, orderingthe employer to cease and desist from making unilateralchanges in wages, hours, and working conditions of its unitemployees without prior notification to and consultationwith the Union.18The General Counsel claims that the testimony of Baxley is"inherently incredible "19 "Yeshallneither deal falsely,neither lie one to another"Leviticus 19 11.20Phillip Pope credibly testified that it was not uncommon for a dog tobe shot in the neighborhood in which Baxley lived'Your Honor, really I live down there, too Really, it is not all thatuncommon I am not trying to refer to what the other witness has said,but if you were there and you lived in that neighborhood,you wouldsee dogs being shot.Honestly,you would For example,a dog out onthe road got mange or a dog comes and turns over your trash can, Ihave known people to [have]shot dogs for that21 In this connection, I have not been helped by any proof(such as ahandwriting expert),except Baxlev's testimony as it relates to the record as awhole, as to whether he actually printed the note affixed to his door I have,nevertheless,compared the printed note with Baxley's handwritingappearing in General Counsel's rejected Exh 4 and I am unable todetermine that both were executed by the same personSUPPLEMENTAL DECISIONSTATEMENT OF THE CASELowELL GEORLICH, Administrative Law Judge: OnOctober 15, 1973, the Administrative Law Judge's Decisionwas issued in this matter. Thereafter, on January 31, 1974,the Board remanded the cases to the Administrative LawJudge and ordered: "It ishereby ordered that these above-entitledcasesbe, and they hereby are, remanded to theAdministrative Law Judge for further proceedings consist-ent with this Order, including the preparation and issuanceof a Supplemental Decision setting forth findings of fact,conclusions of law and recommendations in conformitywith the Board's Rules and Regulations."FINDINGSOF FACT,1 CONCLUSIONS AND REASONSTHEREFORCase11-CA-5091The Respondent'sDefensesThe complaint in Case 11-CA-5091 charges that afterthe certification of the Textile Workers Union of America,AFL-CIO, CLC (herein referred to as the Union), asexclusive bargaining representative on June 14, 1972, theRespondent refused to bargain with said Union by a letterdated October 4, 1972, to wit: "We seriously question the1The findings of fact are based upon the admissions and the record as a WELLMAN INDUSTRIESvalidity of your certification by the NLRB as the exclusivebargaining representative of our productive employees."The Respondent answered denying that the Union wasthe exclusive bargaining representative by virtue of Section-9(a)of the National Labor- Relations Act, as amended(herein referred to as the Act), and that it had violatedSection 8(a)(1) and (5) of the Act. The Respondentadmitted all other allegations.As affirmative defenses the Respondent plead:3.On June 14, 1972, the Regional Director of the11th Region of the Board issued his second supplemen-tal decision and certification of representative in whichhe,interalia,formally certified the Union as theexclusive representativefor the purpose of collectivebargaining of the employees in the appropriate unit asdescribed in paragraph 7 of the complaint.4.By letter dated September 26, 1972, the Unionrequested that the respondent meet with it for thepurpose of conducting collective bargaining negotia-tionswith respect to the employees in the Unitdescribed in paragraph 7 of the complaint.5.The Union, by the acts described in paragraphs3 and 4 above and by each of said acts, did engage inand is engaging in unfairlabor practices within themeaning of Section 8(b)(1)(A) of the Act and hasthereby waived any right to relief thereunder.6.The Union, by the acts described in paragraphs3 and 4 above and by each of said acts, did engage inand is engaging in unfair labor practices within themeaning of Section 8(b)(3) of the Act and has therebywaived any right to relief thereunder.Nothing is alleged in these defenses which requires ahearing or constitutes a defense to the allegations of theviolation of Section 8(a)(1) and (5) of the Act. In thisregard it is the Respondent's contention that a union whichfails to fulfill its bargaining obligation "by not seekingcollectivebargaining for almost 15 weeks after it wascertified by the Regional Director" has violated Section8(b)(3) of the Act and has also restrained and coercedRespondent's employees within the meaning of Section8(b)(1)(A) of the Act. It was notunreasonable,nor did theUnion by such delay disclose an abandonment of or afailure to fulfill its bargaining obligations when it waited tocommence bargaining until after the Board issued its Orderdenying Respondent's Request for Review of SecondSupplemental Decision and Certification of Representativeon August 1, 1972. Moreover, the Respondent's obligationto bargain commenced not later than the date of thecertification, June 14, 1972 (see Section 5(a) of the Act),afterwhich the Union was entitled to the normalpresumption of majority status for a period of 1 year.RayBrooks v. N.L.R.B.,348 U.S. 96 (1954). Indeed, had theUnion made an earlier request for bargaining it wouldhave been a futile gesture since the Respondent, by itsinsistenceon an appeal to the Board and by its letter ofOctober 4, 1972, questioning the validity of the certifica-tion, disclosed an adamant disposition not to assume itsbargaining obligations. Thus the Respondent ought not tobe relieved of its obligation to bargain when its claim forsuch relief is grounded on its own refusal to bargain.645These affirmative defenses are not well taken and are notsustained.A further defense was advanced by the Respondent atthe hearing in these cases which was held on August 14 and15, 1973. This hearing was pursuant to the Board's Orderthat "a hearing be held before a duly designated Adminis-trative Law Judge to be designated by the Chief, Divisionof Judges, for the purpose of taking evidence limited to theallegation of newly discovered evidence relating to theinformation contained in the Baxley affidavits." TheBaxley affidavits related to the Respondent's claims thatthere had been unlawful interference with the secondelection held on April 19 and 20, 1972, and that by reasonthereof the Respondent was relieved of the binding effectof the Certification of Representative in Case 1 I-RC-3365.In the Decision issued in this case on October 15, 1973, itwas found that "Baxley was an unreliable witness" and histestimony did "not support a finding that a telegram,leaflet, and telephonic message [disseminated during thesecond election campaign] contained the misrepresenta-tions claimed by the Respondent. . . . based upon theevidence received and an examination of the record as awhole, it [was] recommended that the Respondent'sdefense planted on the testimony of Baxley be denied."Thus any allegeddefense ofthe Respondent derivedfrom a claim of newly discovered evidence is not well takenand is not sustained.By denying that the Union was the exclusive bargainingrepresentative by virtue of Section 9(a) of the Act theRespondent in effect attacked the validity of the certifica-tion issued on June 14, 1972.On October 27, 1971, the Regional Director for Region11of the Board issued a Decision and Direction ofElection in Case II-RC-3365 in which he found "Allproduction and maintenance employees including labora-tory technicians, plant clerical employees, scheduler andfollowupman, process control technicians, maintenancetechnician and quality control technicians employed at theEmployer's Johnsonville, South Carolina, plant, excludingoffice clerical employees, professional employees, salespersonnel, seasonal employees, messenger and mail clerk,fabricdesigner,watchman, guards and supervisors asdefined in the Act" to be an appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.On November 17 and 18, 1971, a secret ballot election intheunit set forth above was conducted under thesupervision of the Regional Director for Region 11 of theBoard.On November 26, 1971, the Union filed timely Objec-tions to Conduct Affectingthe Resultsof the Election onNovember 17 and 18, 1971. On February 10, 1972, theRegional Director of Region 11 of the Board issued hisSupplemental Decision, Order, and Direction of SecondElection in which he,inter alia,directed that the election ofNovember 17 and 18, 1971, be set aside and that a newelection be conducted. On March 9, 1972, the Respondentfiled itsRequest for Review of Supplemental Decision,Order, and Direction of Second Election with the Board.On or about March 23, 1972, the Board issued its Order 646DECISIONSOF NATIONALLABOR RELATIONS BOARDdenying the Respondent'sRequest for Review of Supple-mental Decision,Order,and Direction of Second Election.On April 19 and20, 1972,a majority of the employees inthe unit described above,by a secret ballot electionconducted under the supervision of the Regional Directorof Region 1l of the Board,designated and selected theUnion as their representative for the purpose of collectivebargaining with Respondent,with respect to rates of pay,wages,hours of work,and other terms and conditions ofemployment.On April 25,1972, Respondent filed its Objections andSupplemental Objections to Conduct Affecting the Resultsof the Election ofApril 19and 20, 1972. OnJune14, 1972,the Regional Director of Region 11 of the Board issued hisSecond Supplemental Decision and Certification of Repre-sentative in which he,inter alia,overruled Respondent'sObjections and Supplemental Objections to ConductAffecting the Results of the Election of April 19 and 20,1972, and formally certified the Union as the exclusiverepresentative for the purpose of collective bargaining ofthe employees in the appropriate unit described above. Onor aboutJuly 10,1972, the Respondent filed with theBoard its Request for Review of Second SupplementalDecision and Certification of Representative.On or aboutJuly 17,1972, the Respondent filed with the RegionalDirector of Region 11 of the Board its Motion toReconsider Second Supplemental Decision and Certifica-tion of Representative.On July 21, 1972, theRegionalDirector of Region II of the Board issued his OrderDenyingMotion for Reconsideration of his SecondSupplementalDecision and Certification of Representa-tive.On August 1, 1972, the Board issued its Order denyingRespondent'sRequest for Review of Second SupplementalDecision and Certification of Representative.Thus,the Board affirmed the certification issued on June14, 1972,and the Respondent,by attacking the legal effector validity of the Certification of Representative, isattempting to relitigate the same issues which it raised andlitigated in the prior representation proceeding,CaseI1-RC-3365."It is well settled that in the absence of newly discoveredor previously unavailable evidence or special circum-stances a respondent in a proceeding alleging a violation ofSection 8(a)(5) is not entitled to relitigate issues which wereor could have been litigated in a prior representationproceeding."2All theremaining issues raisedby theRespondent in theproceeding have been litigated in the prior representationproceeding and all alleged newly discovered evidence hasbeen considered.Thereare no special circumstances at thistime requiring a reexamination of the representation case.Thus the Respondent has not raised any issue which isproperly litigable in this unfair labor practice proceeding.1.THEBUSINESSOF THE RESPONDENTowns and operates a plant at Johnsonville, South Carolina,which is the only plant involved in this proceeding.Respondent, during the past 12 months, which period isrepresentative of all times material herein,manufactured,sold, and directly shipped from its Johnsonville, SouthCarolina,plant goods of a value in excess of $50,000 topoints and places outside the State of South Carolina.During the same period of time, Respondent caused to beshipped directly to its Johnsonville, South Carolina, plant,goods and raw materials of a value in excess of $50,000from points and places outside the State of South Carolina.Respondent is now,and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionisnow,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.III.THEUNFAIRLABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondent constitute aunit appropriate for collective-bargaining purposes withinthe meaning of Section 9(b) of the Act:All production and maintenance employees includ-ing laboratory technicians, plant clerical employees,scheduler and followup man, process control techni-cians,maintenancetechnician and quality controltechnicians employed at the Employer's Johnsonville,South Carolina, plant, excluding office clerical employ-ees, professionalemployees,salespersonnel,seasonalemployees,messengerand mail clerk, fabric designer,watchmen, guards and supervisors as defined in theAct.2.ThecertificationOn April 19 and 20, 1972, a majority of the employees inthe appropriate unit, by a secret ballot election conductedunder the supervision of the Regional Director of Region11 of the Board, designated and selected the Union as theirrepresentative for the purpose of collective bargaining withRespondent, with respect to rates of pay, wages, hours ofwork, and other terms and conditions of employment; andon June 14, 1972, the Regional Director certified the Unionas the exclusive collective-bargaining representative of theemployees in the said unit.At all times since April 20, 1972, and continuing to date,theUnion has been therepresentativefor the purpose ofcollective bargaining of the employees in the unit describedabove, by virtueof Section9(a) of the Act.Respondent is now,and has been at all times materialherein,a Delaware corporation engaged in the manufac-ture of wool and synthetic fiber products. RespondentB.Respondent'sRefusaltoBargainCommencing on April 20, 1972, andat all times2Kalvar Corporation,207 NLRB No. 115. WELLMAN INDUSTRIESthereafter,the Respondent has been obligated to bargaincollectivelywith the Union as the exclusive bargainingrepresentative of all the employees in the above-describedunit.The Respondent has failed and refused to assumesuch responsibility in violation of Section 8(a)(5) of theAct.Cases10-CA-5101 and 11-CA-5233In the prior decision in these cases,after trial on August13 and 14, 1973, it was found:In Cases 11-CA-5101 and 11-CA-5233, the GeneralCounsel offeged evidence that the Respondent unilater-ally and without prior notification to, or consultationwith, theUnion granted a wage increase to unitemployees on October 2, 1972, laid off unit employeeson August 27, 1972, and promulgated new absence andtardiness rules and regulations on January 29, 1973.PersonnelDirector Matthews admitted that attendancerules were changed to reflect the points attached to thenumber ofabsences,instancesof tardiness, excusedabsences,and unexcused absences.Matthews alsoadmitted the changes in work schedules and the layingoff of employees on August 25, 1972. These changeswere unilateralwithout notification to or consultationwith the Union.Thus the General Counsel's consolidated complaint issustained .3Conclusions of Law1.Wellman Industries, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act, and it will effectuate the purposes of the Act forjurisdiction to be exercised herein.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.All production and maintenance employees includ-ing laboratory technicians, plant clerical employees,scheduler and followup man, process control technicians,maintenance technician and quality control techniciansemployed at the Employer's Johnsonville, South Carolina,plant, excluding office clerical employees, professionalemployees, sales personnel, seasonal employees, messengerand mail clerk, fabric designer, watchmen, guards andsupervisorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.4.SinceApril 20, 1972, the above-mentioned labororganization has been and now is the exclusive representa-tivefor the purposes of collective bargaining in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.5.By unilaterally granting a wage increase to unitemployees on October 2, 1972, laying off unit employeeson August 27, 1972, and promulgating new absence and9The Respondent's first,second,and third affirmative defenses in thesecases, which are similar to the defenses raised in CaseI I-CA-5901,are notsustained for the same reasons.4 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,647tardiness rules and regulationson January 29, 1973, theRespondent violated Section 8(a)(5) of the Act.6.By refusing to bargainon October 2, 1972,August27, 1972,September26, 1972,and January29, 1973, and atall times thereafter,with the above-named labor organiza-tionas the exclusive bargaining representative of allemployees of the Respondent in the appropriate unit,Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of the Act.7.By the aforesaid refusals to bargain,Respondent hasinterfered with,restrained,and coerced,and is interferingwith,restraining,and coercing,employees in the exerciseof the rights guaranteed to them in Section 7of the Act,and therebyhas engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED REMEDYHaving found that the Respondent has engaged and isengagingin unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, it is recommended that itbe ordered to cease and desist therefrom and bargaincollectivelywith the Union as exclusive representative ofallemployees in the appropriate unit and, if an under-standing is reached, embody such understanding in asigned agreement.In order to insure that the employees in the appropriateunitwillbe accorded the services of their selectedbargaining agent for the period provided by law, the initialperiod of certification shall begin on the date Respondentcommencesto bargain in good faith with the Union as therecognized bargaining representative in the appropriateunit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817(1964);Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10, 1965).Accordingly, upon the basis of the foregoing findings offact, conclusions of law, and the entire record in thisproceeding, and pursuant toSection 10(c) of the Act, it isrecommended that theBoard issuethe following:ORDER4Respondent Wellman Industries, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning rates ofpay,wages, hours, and other terms and conditions ofemployment with TextileWorkers Union of America,AFL-CIO, CLC, as the exclusive bargaining representativeof its employees in the following appropriate unit:All production and maintenance employees includ-ing laboratory technicians, plant clerical employees,conclusions, and recommendedOrderherein shall, asprovided in Sec.102.48of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and order,and allobjections thereto shall bedeemed waived for all purposes. 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDscheduler and followup man, process control techni-cians,maintenance technician and quality controltechnicians employed at the Employer's Johnsonville,South Carolina, plant, excluding office clerical employ-ees, professional employees, sales personnel, seasonalemployees, messenger and mail clerk, fabric designer,watchmen, guards and supervisors as defined in theAct.(b)Unilaterally changing working conditions of itsemployees.(c) In any like or related manner interferring with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Bargain with the above-named labor organization asthe exclusive representative of all employees in theaforesaid appropriate unit with respect to rates of pay,wages, hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Post at its Johnsonville, South Carolina, plant, copiesof the attached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 11, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.5 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmenting rates of pay, wages, hours, and other terms andconditions of employment with Textile Workers UnionofAmerica, AFL-CIO, CLC, in the bargaining unitdescribed below.WE WILL NOT unilaterally change the workingconditions of our employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL bargain with the above-named Union asthe exclusive bargaining representative of employees inthe bargaining unit described below, with respect toratesof pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employeesincluding laboratory technicians, plant clericalemployees, scheduler and followup man, processcontrol technicians, maintenance technician andqualitycontrol technicians employed at theEmployer's Johnsonville, South Carolina, plant,excluding office clerical employees, professionalemployees,salespersonnel, seasonal employees,messenger and mail clerk, fabric designer, watch-men, guards and supervisors as defined in theAct.WELLMANINDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning thisnoticeor compliance withitsprovisionsmay be directed to the Board's Office,WachoviaBuilding,301NorthMain Street,Winston-Salem,North Carolina 27101, Telephone 191-723-2300,Ext. 360.WE WILL NOT refuse to bargain collectively concern-